Lewis, J.
1. There was no error in overruling aground of amotion for new trial, based upon newly discovered evidence, when the sole and unsupported witness who made affidavit to such newly discovered facts was-successfully impeached by a number of witnesses, disproving the facts she testified to, testifying to statements made by her contradictory of the facts alleged in her affidavit, and showing that she was unworthy of any credit whatever, on account of general bad character. Keller v. State, 102 Ga. 507, 515; Atlanta Cons. St. Ry. Co. v. McIntire, 103 Ga. 568; O’Neil v. State, 104 Ga. 538.
2. There was sufficient evidence on the trial of the case to sustain the verdict of the jury finding the defendant guilty of murder.

Judgment affirmed,.


All the Justices concurring.